UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7151


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

CHRISTINA COWGER, NC Commission of Inquiry on Torture,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02067-D)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Bussie, a federal civil committee, appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed

the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. * Bussie v.

Cowger, No. 5:18-hc-02067-D (D.S.C. Aug. 10, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
       We conclude that the district court’s dismissal order is a final, appealable order.
See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir.
2015).


                                            2